Viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt of criminal possession of a weapon in the third degree. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Contrary to the defendant’s contention, his conduct was not consistent with innocent possession (see generally People v Williams, 50 NY2d 1043, 1045 [1980]; accord People v Snyder, 73 NY2d 900, 902 [1989]; People v Hawkins, 258 AD2d 472 [1999]; People v Ortiz, 172 AD2d 696 [1991]). Dillon, J.P, Florio, Chambers and Roman, JJ., concur.